Citation Nr: 0324005	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chest tightness.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to a rating higher than 20 percent for a 
right elbow disorder.

4.  Entitlement to a rating higher than 10 percent for a left 
elbow disorder.
 
5.  Entitlement to a rating higher than 10 percent for low 
back strain.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision which, in part, denied 
service connection for chest tightness and for a bilateral 
knee disability.  The November 1998 RO decision also granted 
service connection and a 20 percent rating for a right elbow 
disorder, granted service connection and a 10 percent rating 
for a left elbow disorder, and granted service connection and 
a noncompensable rating for low back strain; the veteran 
appealed for higher ratings for these conditions.  In January 
2001, the Board remanded the case to the RO for further 
development.  In November 2002, the RO granted a higher 
rating of 10 percent for low back strain.


FINDINGS OF FACT

1.  The veteran does not currently have a medically diagnosed 
disorder manifested by chest tightness.

2.  The veteran has a current bilateral knee disability which 
began in service.

3.  The veteran's right elbow disorder (minor upper 
extremity) is manifested by range of motion from 20 degrees 
extension to 125 degrees of flexion, with deformity of the 
radial head and degenerative changes.

4.  The veteran's left elbow disorder (major upper extremity) 
is manifested by range of motion from 5 degrees extension to 
130 degrees of flexion, with degenerative changes.

5.  From August 1, 1998 (the effective date of service 
connection) through October 25, 2002, the veteran's low back 
strain was manifested by characteristic pain on motion and 
slight limitation of motion.  Since October 26, 2002, it is 
shown that his low back strain has been manifested by 
moderate limitation of motion.   


CONCLUSIONS OF LAW

1.  A claimed chest disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
§ 3.303 (2002).

2.  A bilateral knee disorder was incurred in active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for an rating in excess of 20 percent for a 
right elbow disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5206, 5207, 5209 (2002).

4.  The criteria for a rating in excess of 10 percent for a 
left elbow disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes , 5003, 
5010, 5206, 5207 (2002).

5.  The low back disorder was 10 percent disabling for the 
period from August 1, 1998 through October 25, 2002, and it 
has been 20 percent disabling since October 26, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1972 
to July 31, 1998.  A review of his service medical records 
reveals treatment for a variety of conditions, including 
bilateral elbow and low back pain.  An October 1973 treatment 
report noted complaints of intermittent pain in the lower 
back.  The report concluded with an impression of muscle 
strain.  A January 1974 treatment report noted complaints of 
pain from the central chest cavity to the left shoulder.  The 
pain began after jumping from a tower during airborne 
training two days earlier.  The report concluded with an 
impression of muscle strain.  

A treatment report, dated in March 1978, noted complaints of 
intermittent chest pain upon deep breathing for the past 
month.  X-ray examination of the chest revealed no active 
disease.  The report concluded with an assessment of chest 
pains.  In May 1984, the veteran underwent the excision of 
submental lymph nodes, which were found to be benign.  A 
treatment report, dated in December 1989, noted complaints of 
left chest pain.  The report noted that the veteran had 
previously smoked for 20 years.  

In December 1990, the veteran fell off a ladder resulting in 
injury to both elbows, with a minimally displaced left radial 
head and a comminuted displaced right radial head.  That same 
month he underwent an excision of the right radial head.  

A February 1991 treatment report noted complaints of left-
sided chest discomfort.   An electrocardiogram, performed in 
February 1991, revealed findings of probable Wolff-Parkinson-
White (WPW) syndrome.

A July 1991 treatment report noted complaints of left knee 
patellar tendon pain for the past three months secondary to 
playing basketball.  The report concluded with a diagnosis of 
left knee tendonitis.  A subsequent treatment report from 
July 1991 noted complaints of bilateral elbow pain.  

A June 1992 treatment report noted complaints of pain in the 
lower right back.  

A service treatment report, dated in May 1993, noted a 
history of bilateral knee pain and swelling for the past two 
months after playing basketball.  Physical examination 
revealed a full range of motion and no swelling or ligament 
laxity in both knees.  X-ray examination of the knees 
revealed no fractures, dislocations or bony abnormalities 
bilaterally.  The soft tissue structures of both knees were 
also unremarkable.  

Periodic physical examinations, performed in November 1993 
and in February 1995, noted that his lungs, chest and lower 
extremities were normal.   

A chest X-ray, performed in January 1995, revealed no 
evidence of active pulmonary disease and a normal cardiac 
silhouette.  An electrocardiogram, performed in January 1995, 
noted an impression of sinus bradycardia, otherwise normal 
ECG.

A January 1997 treatment report noted complaints of low back 
pain across both hips.  The report noted a blood pressure 
reading of 120/80.  Physical examination of the spine 
revealed a full range of motion with slight guarding in 
extension.  Straight leg raising tests were negative.  X-ray 
examination of the spine, performed in January 1997, revealed 
well maintained disc spaces, no evidence of spondylolysis or 
spondylolisthesis and no other significant abnormalities.  
The report of his retirement examination, performed in 
February 1998, noted that his lungs, chest and lower 
extremities were normal.  The report noted a three and one-
half inch scar on the right elbow and a three inch scar on 
the left inner arm.  Blood pressure was noted to be 116/80.  
X-ray examination of his chest was normal.  An 
electrocardiogram was performed and revealed a normal sinus 
rhythm and a T-wave abnormality.  A medical history report, 
completed at that time, indicated that he has experienced 
shortness of breath while climbing stairs and has had 
recurrent back pain or a back injury.  He denied any problems 
from a trick or locked knee.  The report also noted that he 
was left handed.

In June 1998, while still on active duty, the veteran filed a 
claim seeking, in part, service connection for bilateral knee 
disorders, bilateral elbow disorders, tightness in chest, and 
low back pain.  He was released from active duty on July 31, 
1998, retiring with over 26 years of service.

In September 1998, a VA general physical examination was 
conducted.  The report noted the veteran's complaints of 
atypical noncardiac chest pain, bilateral elbow fractures 
with recurrent pain, and bilateral knee pain.  Cardiovascular 
examination revealed a normal S1 and S2 without murmur, rub, 
or gallop.  No carotid bruit was noted.  Blood pressure was 
126/81, and the lungs were clear.  The extremities showed no 
clubbing, cyanosis or edema.  Distal pulses were 2+ and 
symmetrical.  The report concluded, in pertinent part, with 
diagnosis of atypical noncardiac chest pain and history of 
bilateral knee pain.  

In September 1998, a VA examination was conducted.  The 
report noted the veteran's history of bilateral radial head 
elbow fractures.  He reported current symptoms of soreness at 
the radial head or elbow area and occasional locking up of 
the right elbow.  He complained of bilateral knee pain with 
grinding and soreness after running.  He indicated that this 
condition was worse on stairs.  As for his back, the veteran 
reported that after three games of basketball, he has 
difficulty walking and has to quit playing.  Physical 
examination of the upper extremities revealed a scar 5-
centimeters in length on the right lateral elbow.  Range of 
motion testing revealed 60 degrees of pronation and 60 
degrees of supination of the right elbow and 80 degrees of 
pronation and 70 degrees of supination of the left elbow.  
Elbow extension/flexion was 30 to 105 degree on the right and 
0 to 115 degrees on the left.  Examination of the spine 
revealed forward flexion to 130 degrees, extension to 50 
degrees, 50 degrees of lateral bending and 100 degrees of 
rotation, bilaterally and symmetrically.  Examination of the 
lower extremities revealed negative straight leg raise test 
bilaterally, 5/5 strength at the hip, knees and ankles.  The 
knees showed a full range of motion with only some mild 
tenderness at the bilateral patella tendon.  X-ray 
examination of the right elbow revealed a mild ununited 
fracture of the right medial condyle of the humerus, loss of 
the right radial head which was probably post traumatic, and 
irregular arterial condylar surfaces of the medial right 
humerus.  The left elbow appeared intact, with a mild 
irregularity of the articular surface of the radius, but no 
definite sign of prior fracture.  Joint spaces were well 
maintained.  The report concluded with an impression of 
multiple problems secondary to injuries in the past.  

In November 1998, the RO issued a decision that granted 
service connection and a 20 percent rating for right elbow 
radial head fracture, granted service connection and a 10 
percent rating for left elbow fracture with traumatic 
changes, and granted service connection and a noncompensable 
rating for low back strain.  Service connection and 
evaluations were effective August 1, 1998, day after release 
from active duty.  The RO's decision also denied service 
connection, in pertinent part, for chest tightness and 
bilateral knee disorders.  

In June 2002, the RO sent the veteran correspondence 
informing him of his rights and responsibilities under the 
newly enacted Veterans Claims Assistance Act of 2000.  The 
letter also requested that he identify the names and 
addresses of all health care providers (VA or non-VA) who had 
treated him for the conditions addressed in this appeal.  No 
response from the veteran was received.

In August 2002, a VA examination was conducted.  In 
addressing his lumbar spine, the veteran indicated that he 
has no pain but occasional stiffness in the low back.  As for 
his elbows, he reported problems lifting heavy objects and 
that he will be sore afterwards.  He also has limited 
function, especially on the right side.  As for his knees, he 
reported that he cannot run, but just walks.  Physical 
examination of the lumbar spine revealed no paraspinal muscle 
spasm or tenderness.  Low back range of motion testing 
revealed forward flexion to 80 degrees, extension to 30 
degrees, and right and left lateral bending to 35 degrees.  
Straight leg raising tests were negative.  Motor strength 
testing was 5/5.  X-ray examination of the lumbar spine 
revealed minimal spondylosis with minimal disc space 
narrowing at L4-L5.  Examination of the right elbow revealed 
a healed and nontender scar over the left elbow.  Range of 
right elbow motion was from 20 degrees short of full 
extension to 130 degrees of flexion, with 80 degrees of 
supination and pronation, and there was no instability.  X-
rays of the elbows revealed a deformity of the right radial 
head, bone hypertrophy along the lateral epicondyle, an 
ossicle projection the anterior margin of the joint line on 
the lateral view, and mild degenerative change.   Examination 
of the left elbow revealed no tenderness, swelling or 
instability.  Range of left elbow motion was extension to 0 
degrees, flexion to 140 degrees, and supination and pronation 
to 90 degrees.  Examination of the knees revealed no swelling 
or tenderness.  Active range of motion of the knees was from 
0 to 130 degrees bilaterally, with minimal crepitus.  There 
was no varus or valgus instability.  X-ray examination of the 
right and left knees was within normal limits.  The report 
concluded with an assessment of history of low back strain, 
now with occasional stiffness; bilateral radial head 
fractures, right side with excision of radial head and 
decreased range of motion; and bilateral knee pain, likely 
with some cartilage changes.  

In October 2002, a VA examination was conducted.  The report 
noted the veteran's complaints of occasional stiffness in his 
back.   As for his elbows, he indicated that he had pain with 
increased activity, such as driving his lawn mower, doing 
yard work, and lifting objects.  He indicated that he has no 
problems with his daily job which is a typing, desk type job.  
Physical examination of the lumbar spine revealed forward 
flexion to 60 degrees, extension to 30 degrees, and 30 
degrees of left and right lateral bending.  There was 5/5 
manual motor testing in all musculature of the bilateral 
lower extremities.  Negative straight leg raising tests in 
the seated and supine positions.  Examination of the right 
elbow revealed a 20 degree flexion contracture to 125 degrees 
of flexion, and a 7 centimeter scar representing a Kocher 
incision over the lateral aspect of the elbow.  Range of 
motion testing was painless and there was no crepitation.  
His right elbow exhibited 75 degrees supination and 80 
degrees of pronation.  Examination of the left elbow revealed 
a 5 degree flexion contracture with a total arc of motion to 
130 degrees of flexion.  Supination and pronation was to 80 
degrees.  There was no crepitation or  no pain with motion of 
the left elbow.  The report concluded with assessment of 
status post bilateral radial head fractures, chronic 
mechanical low back pain with occasional flares.  The VA 
examiner commented that the low back pain is exacerbated by 
higher levels of activity.  He also noted that the veteran is 
unable to do push-ups secondary to pain in his right elbow, 
and he has difficulty with some higher levels of activities 
including heavy workload activities from yard work.  

In November 2002, the RO issued a rating decision granting a 
higher rating, from 0 to 10 percent, effective October 26, 
2002 (date of last VA examiination), for the service-
connected low back strain.  

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, supplemental statement 
of the case, and the Board's remand, the veteran has been 
notified with regard to the evidence necessary to 
substantiate his claims.  Pertinent identified medical 
records have been obtained, and the veteran has been given VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

i.  Chest Tightness

The veteran is claiming service connection for chest 
tightness.  A review of his service medical records reveals 
complaints of chest pain, although there was no medical 
diagnosis of a chronic disorder involving chest tightness.  
Post-service medical records also show no medically diagnosed 
chronic disorder involving chest tightness.  

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A 
complaint of pain alone, without a medically diagnosed 
underlying condition, is insufficient for service connection.  
Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  

In the absence of a current medically diagnosed disorder 
manifested by chest tightness, there is no basis for service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

ii.  Bilateral Knee Disorder

The evidence shows that the veteran was treated during 
service for complaints of bilateral knee pain, apparently 
involving tendinitis or patellofemoral syndrome.  There have 
been similar findings on post-service VA examinations, and 
there is an adequate showing of continuity of symptomatology 
since service.  38 C.F.R. § 3.303(b).  The Board finds that a 
current bilateral knee disorder began in service.  The 
condition was incurred in service, warranting service 
connection.  The benefit-of-the-doubt rule has been applied 
in reaching this decision.  38 U.S.C.A. § 5107(b).

B.  Claims for Higher Ratings

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.


i.  Elbows

Arthtritis established by X-ray findings is rated on the 
basis of limitation of motion of the affected joints.  When 
there is arthritis with at least some limitation of motion, 
but the limited motion would be noncompensable under a 
limitation of motion code, a 10 percent rating may be 
assigned for each involved major joint or group of minor 
joints.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).

Limitation of flexion of the the forearm, when flexion is 
limited to 110 degrees, is rated 0 percent for the major or 
minor arm.  When flexion is limited to 100 degrees, it is 
rated 10 percent for the major or minor arm.  When flexion is 
limited to 90 degrees, it is rated 20 percent for the major 
or minor arm.  When flexion is limited to 70 degrees, it is 
rated 30 percent for the major arm and 20 percent for the 
minor arm.  When flexion is limited to 55 degrees, it is 
rated 40 percent for the major arm and 30 percent for the 
minor arm.  38 C.F.R. § 4.71a, Code 5206.

Limitation of extension of the forearm, when extension is 
limited to 45 degrees or when it is limited to 60 degrees, is 
rated 10 percent for the major or minor arm.  When extension 
is limited to 75 degrees, it is rated 20 percent for the 
major or minor arm.  When extension is limited to 90 degrees, 
it is rated 30 percent for the major arm and 20 percent for 
the minor arm.  When extension is limited to 100 degrees, it 
is rated 40 percent for the major arm and 30 percent for the 
minor arm.  .  38 C.F.R. § 4.71a, Code 5207.

With regard to the left elbow disorder, the RO has assigned a 
10 percent rating.  The veteran is left-handed, so this 
disability involves the major upper extremity.  The medical 
evidence since service shows this condition involves some 
degenerative changes, but there is no significant limitation 
of motion.  At the last VA examination, left elbow motion was 
from 5 degrees extension to 130 degrees of flexion.  There 
was no pain on motion.  Even considering the effects of pain 
on use and during flare-ups, the evidence fails to show 
limitation of motion of such degree that more than a 10 
percent rating would be warranted under the limitation of 
motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  As this issue involves an 
initial rating on the granting of service connection, 
different percentage ratings may be assigned for different 
periods of time, since the effective date of service 
connection, based on the facts found (so-called "staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, there appear to be no periods of time, since the 
effective date of service connection, during which the left 
elbow disorder was more than 10 percent disabling, and thus 
higher staged ratings are not warranted.

With regard to the right elbow disorder, this involves the 
minor upper extremity, and the RO has assigned a 20 percent 
rating.  At the last VA examination, right elbow range of 
motion was from 20 degrees extension to 125 degrees of 
flexion, with deformity of the radial head and degenerative 
changes.  Motion was without pain.  Even considering the 
effects of pain on use and during flare-ups, the evidence 
fails to show limitation of motion of such degree that more 
than a 20 percent rating would be warranted under the 
limitation of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  The RO has assigned the current 20 percent 
rating for the right elbow disorder under 38 C.F.R. § 4.71a, 
Code 5209, which provides for a 20 percent rating for the 
minor elbow when there has been a joint fracture with marked 
cupitus varus or cubitus valgus deformity or with ununited 
fracture of head of radius.  Code 5209 provides a higher 
rating of 50 percent for the minor arm when there is a flail 
joint, but clearly the veteran does not have such problem.  
There is a right elbow scar, but it is small and not shown to 
be tender, and there is no basis for a separate compensable 
rating for the scar.  Esteban v. Brown, 6 Vet.App. 259 
(1994).  There appear to be no periods of time, since the 
effective date of service connection, during which the right 
elbow disorder was more than 20 percent disabling, and thus 
higher staged ratings are not warranted.  Fenderson, supra.

The preponderance of the evidence is against the claims for 
higher ratings for disabilities of the left and right elbows.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claims must be denied. 38 U.S.CA. § 5107(b); Gilbert, supra.


ii.  Low Back Strain

The RO assigned staged ratings for the veteran's low back 
disorder, 0 percent from August 1, 1998 (when service 
connection became effective) through October 25, 2002, and 10 
percent since October 26, 2002 (date of a VA examination).

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain is rated 0 percent when there are slight 
subjective symptoms only.  It is rated 10 percent when there 
is characteristic pain on motion.  A 20 percent rating is 
warranted when there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The veteran's most recent VA examination, performed on 
October 26, 2002, noted his complaints of low back pain with 
occasional stiffness.  Physical examination revealed forward 
flexion to 60 degrees, extension to 30 degrees, and left and 
right lateral bending to 30 degrees.  In the judgment of the 
Board, the limitation of forward flexion of the low back to 
60 degrees represents moderate limitation of motion of the 
lumbar spine, particularly when the effects of pain on use 
are considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Such supports a higher rating of 20 percent for the low back 
disorder under Code 5292.  The Board also notes that recently 
announced changes to the rating schedule, which are to become 
effective September 26, 2003, recognize that limitation of 
motion of the low back to 60 degrees represents a 20 percent 
disability.  See 68 Fed.Reg. 51454 (2003).  

Prior to the October 26, 2002 VA examination, the medical 
evidence did not show the low back disability was 20 percent 
disabling under either Code 5292 or 5295.  The RO considered 
the low back condition to be 0 percent disabling for the 
period from August 1, 1998 (when service connection became 
effective) through October 25, 2002.  However, on review of 
the VA examinations relative to this period, the Board finds 
that from August 1, 1998 through October 25, 2002 the 
veteran's low back strain was manifested by characteristic 
pain on motion and slight limitation of motion, and such 
supports a 10 percent rating under Code 5292 or 5295.

In sum, the Board assigns higher staged ratings for the low 
back disorder, consisting of 10 percent for the period from 
August 1, 1998 through October 25, 2002, and 20 percent since 
October 26, 2002.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.CA. § 5107(b).


ORDER

Service connection for chest tightness is denied.

Service connection for a bilateral knee disorder is granted.

A higher rating for a right elbow disorder is denied.

A higher rating for a left elbow disorder is denied.

Low back strain is to be rated 10 percent from August 1, 1998 
through October 25, 2002, and 20 percent since October 26, 
2002; to this extent, a higher rating for the condition is 
granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

